Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s arguments regarding Groups I and II are acknowledged and the restriction between Groups I and II is withdrawn. Applicant's election with traverse of Species 1 in the reply filed on 2/4/21 is acknowledged.  Examiner notes that claims 28 and 29 appear to read on the elected species. Thus, claims 19-29 will be examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “ the first stage of the ICV 214 fluidically couples its service port 224 to the low pressure port 222, placing the DCU 206 in fluid communication with the low pressure fluid reservoir 212” (para 38, referencing Fig 2A) and “the service port 224 is fluidically coupled to the high pressure port 220, placing the DCU 206 in fluid communication with the pressurized fluid source 210” (para 39, referencing Fig 2B) as described in the specification.  It is noted that either or both the specification and drawings appear to have mistakenly referred to incorrect ports in the ICU. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Specification
The disclosure is objected to because of the following:
The specification appears to have mislabeled the “high pressure port” and the “low pressure port”. High pressure port 220, as currently defined, is connected to the low pressure line 240. Low pressure port 222, as currently defined, is connected to the fluid source 210 (high pressure) and the DCU. This appears to be in error.
At paragraph 39, “fluid reservoir 210” appears to be in error for “fluid reservoir 212”.
Paragraphs 36-41 assign different numerical labels to the same element: “deploy chambers” given labels 276 and 278; “stow chambers” given labels 276 and 278.  


Claim Objections
Claim 19-29 are objected to because of the following informalities:  in claim 19, “the second fluid flow” appears to be in error for “the secondary fluid flow”.  Appropriate correction is required.
Claim 21-24 objected to because of the following informalities:  in claim 21, “fluid return reservoir” should be “the fluid return reservoir”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the bypass fluid lines” is indefinite because “one or more bypass fluid lines” was defined. It is unclear if the claims require a plurality or a possible single bypass fluid line.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0068977 (McKay) in view of US 2016/0333824 (Le Coq).
Regarding claim 19, McKay teaches a method of operating an engine thrust reverser comprising a thrust-reversing element movable between a stowed position and a deployed position (Fig 1-2; thrust reverser stowed in Fig 1, deployed in Fig 2), the method comprising: transitioning the thrust-reversing element from the stowed position to the deployed position (transitioning from Fig 1 to Fig 2) by: conveying a primary fluid flow from a pressurized fluid source to a hydraulic actuator coupled to the thrust-reversing element (Fig 5, para 30-33; primary hydraulic fluid delivered to hydraulic actuator 16 from pressurized fluid source 28); conveying a secondary fluid flow to the hydraulic actuator, the second fluid flow being separate from the primary fluid flow (secondary fluid flow from low pressure line 26 is delivered to the hydraulic actuator via line 40); and while conveying the primary fluid flow and the secondary fluid flows limiting the primary fluid flow to a predetermined flow threshold (primary fluid flow to the actuator is limited via flow restrictor 31 and/or 37; valve 37 is construed as a flow restrictor because limits the flow through it based on the size and position of the valve and its passages; alternatively, the limiting can be construed as being performed by the inlet orifice in the valve 41 for flow 44 or the filter 39, both of which limit the flow therethrough by their sizes which will determine a flowrate therethrough).
.

Claim 20-21, 25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Le Coq as applied to claim 19 above, and further in view of US 4391409 (Scholz).
Regarding claim 20, McKay in view of Le Coq further teaches the thrust-reversing element comprises a nacelle configured to at least partially surround an engine (McKay, Fig 1-2, para 18-19; nacelle surrounding engine flowpath, which includes parts of the turbine engine, the nacelle including nozzle 11 and thrust reverser element 12, 13); the hydraulic actuator is operably coupled to move the thrust-reversing element between the stowed position and the deployed position (para 30-33; hydraulic actuators are coupled to the thrust reversing element 12, 13); the engine thrust reverser 
McKay in view of Le Coq fails to teach one or more bypass fluid lines providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional control valve. However, Scholz teaches that it was well known in the art to provide one or more bypass fluid lines providing fluid communication between the hydraulic actuator and the fluid return reservoir independent of the directional control valve (Fig 1, col 8 ll. 20- col 9 l. 50; bypass fluid line 113 provides fluid communication between actuators 40-50 and a fluid return 94 independent of a directional control valve 88). It would have been obvious to one of ordinary skill in the 
Regarding claim 21, McKay in view of Le Coq and Scholz further teaches operating an isolation control valve of an isolation control unit of the fluid control system to selectively inhibit or permit fluid flow between the directional control valve and the pressurized fluid source and fluid return reservoir (McKay, Fig 5, para 30-33; isolation valve 37 of isolation control unit 33 selectively inhibits or permits flow between DCV 41, source 28, and low pressure line 26 which would be coupled to the return reservoir as discussed above).
Regarding claim 25, McKay in view of Le Coq and Scholz further teaches operating the directional control valve in a deploy stage in which a deploy chamber and a stow chamber of the hydraulic actuator are placed in fluid communication with one another to permit fluid recirculation (McKay para 24, Fig 3; during deployment a deploy chamber on the right side is in fluid communication with a stow chamber on the left side through check valve 27); routing, by the directional control valve, fluid to both the deploy chamber and the stow chamber (para 34-35; fluid routed to both chambers); operating the directional control valve in a stow stage (para 34-35 describe stow operation); and routing, by the directional control valve, fluid from the pressurized fluid source to only the stow chamber of the hydraulic actuator (para 21-23; fluid delivered to only one chamber from the directional control valve). It is noted that the claim does not relate the steps of routing fluid to one or both chambers to a specific operation (deploy or stow). It 
Regarding claim 28-29, McKay in view of Le Coq and Scholz further teaches the flow limiter comprises at least one of a flow regulator or a flow restrictor and is incorporated in the directional control unit (McKay, Fig 5; as discussed above, the flow limiter can be construed as the inlet orifice in the valve 41 for flow 44 or the filter 39, both of which are flow restrictors by limiting the flow therethrough by their sizes which determine flowrates therethrough; both inlet orifice in the valve 41 for flow 44 and the filter 39 are incorporated in the directional control unit 34).

Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Le Coq and Scholz as applied to claim 20 above, and further in view of US 5479901 (Gibson).
Regarding claim 28-29, McKay in view of Le Coq and Scholz further teaches the flow limiter comprises at least one of a flow regulator or a flow restrictor and is incorporated in the directional control unit as discussed above. However, even if it was not interpreted as comprising the flow limiter comprises at least one of a flow regulator or a flow restrictor and is incorporated in the directional control unit, Gibson teaches that flow restrictors were well known in the art to be positioned between a filter and a valve (Fig 1; filter 60, flow restrictor 64, valve 24). It would have been obvious to one of ordinary skill in the art at the time of filing to add a flow restrictor between the filter and 
Allowable Subject Matter
Claims 22-24, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all claim objections and 112 rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741